1. DefiThird-Party Pit’s PDR (COA14-273)
1. Allowed
2. Motion of the N.C. Association of Certified Public Accountants and the American Institute of Certified Public Accountants for Leave to File Amicus Curiae Brief
2. Dismissed as moot
3. Motion by Cherry Bekaert LLP, and CliftonLarsonAllen LLP and Dixon Hughes Goodman LLP for Leave to File Amicus Curiae Brief in Support of Deff Butler & Burke, LLP
3. Allowed
4. Motion by the N.C. Chamber for Leave to File Brief Amicus Curiae
4. Dismissed as moot
5. Motion by the National Association of State Boards of Accountancy for Leave to File Amicus Curiae Brief
5. Dismissed as moot
Beasley, J.,
recused